

116 HR 8691 IH: Save Education Jobs Act
U.S. House of Representatives
2020-10-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 8691IN THE HOUSE OF REPRESENTATIVESOctober 27, 2020Mrs. Hayes (for herself, Mr. Sablan, and Mr. Scott of Virginia) introduced the following bill; which was referred to the Committee on Education and LaborA BILLTo authorize the establishment of an Education Jobs Fund to retain and create education jobs in communities most impacted by COVID–19, and for other purposes.1.Short titleThis Act may be cited as the Save Education Jobs Act.2.Authorization of appropriations to retain and create education jobs(a)In generalThere are authorized to be appropriated to the Secretary to establish and implement an Education Jobs Fund—(1)$56,600,000,000 for fiscal year 2021;(2)$52,400,000,000 for fiscal year 2022;(3)$34,300,000,000 for fiscal year 2023;(4)$26,100,000,000 for fiscal year 2024;(5)$17,700,000,000 for fiscal year 2025;(6)$14,400,000,000 for fiscal year 2026;(7)$14,600,000,000 for fiscal year 2027;(8)$14,800,000,000 for fiscal year 2028;(9)$15,000,000,000 for fiscal year 2029; and(10)$15,200,000,000 for fiscal year 2030.(b)Reservation for administrative expensesOf the amounts made available for a fiscal year under subsection (a), the Secretary may reserve not more than $1,000,000 for each such fiscal year for administration and oversight of this Act. (c)Allocation schedule(1)First year of grantsFrom the amounts first made available under subsection (a), not later than 30 days after the date of the enactment of this Act, the Secretary shall award grants in accordance with section 3. (2)Subsequent yearsNot later than 30 days after the first day of the first fiscal year that begins after the date of the enactment of this Act and annually thereafter, from the amounts made available under subsection (a), the Secretary shall award grants in accordance with section 3. 3.Grants to retain and create education jobs(a)Eligibility(1)National eligibility(A)Fiscal years 2021 through 2026For fiscal years 2021 through 2026, each State educational agency that submits an application meeting the requirements under section 5 shall be eligible to receive a grant in accordance with this section for each such fiscal year.(B)Fiscal years 2027 through 2030Except as provided in paragraph (2), for fiscal years 2027 through 2030, each State educational agency that submits an application meeting the requirements under section 5 shall be eligible to receive a grant in accordance with this section for each such fiscal year.(2)State educational agency eligibility in the case of national unemployment average decrease(A)Fiscal years for which national eligibility does not applyParagraph (1)(B) shall not apply with respect to a fiscal year described in such paragraph if during the period beginning on the first day of fiscal year 2021 and ending on the last day of the fiscal year preceding such a fiscal year, the average rate of total unemployment in the Nation (seasonally adjusted) for the period consisting of the most recent 3 consecutive months for which data for all States are published by the Bureau of Labor Statistics was less than or equal to 5.5 percent. (B)State educational agency-based eligibilityIn the case of a fiscal year described in subparagraph (A), a State educational agency shall be eligible to receive a grant in accordance with this section for such fiscal year if—(i)such State educational agency submits an application meeting the requirements under section 5; and(ii)with respect to each month occurring in the fiscal year preceding such fiscal year, the average rate of total unemployment in the State (seasonally adjusted) for the period consisting of the most recent 3 consecutive months for which data are published by the Bureau of Labor Statistics was greater than 5.5 percent.(3)Outlying area and Bureau of Indian Education eligibility(A)Fiscal years 2021 through 2026For fiscal years 2021 through 2026, each outlying area and program operated or funded by the Bureau of Indian Education shall be eligible to receive a grant in accordance with this section for each such fiscal year. (B)Fiscal years 2027 through 2030Except as provided in subparagraph (C), for fiscal years 2027 through 2030, each outlying area and program operated or funded by the Bureau of Indian Education shall be eligible to receive a grant in accordance with this section for each such fiscal year.(C)ExceptionSubparagraph (B) shall not apply with respect to a fiscal year described in such subparagraph if during the period beginning on the first day of fiscal year 2021 and ending on the last day of the fiscal year preceding such a fiscal year, the average rate of total unemployment in the Nation (seasonally adjusted) for the period consisting of the most recent 3 consecutive months for which data for all States are published by the Bureau of Labor Statistics was less than or equal to 3.5 percent. (b)Allocation of grant funds(1)Allocation to Outlying Areas and Bureau of Indian Education(A)ReservationSubject to subsection (a)(3), from the amount made available under section 2(a) for a fiscal year, the Secretary shall reserve—(i)an amount equal to 1/2 of 1 percent for allocations to the outlying areas in accordance with subparagraph (B); and(ii)an amount equal to 1/2 of 1 percent for allocations to programs operated or funded by the Bureau of Indian Education in accordance with subparagraph (C).(B)Outlying areasFrom the amount made available under subparagraph (A)(i) for a fiscal year, the Secretary shall allocate to each outlying area a grant that bears the same proportion to such amount as the amount the outlying area received under part A of title I of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6311 et seq.) for the preceding fiscal year bears to the amount all outlying areas received under such part for the preceding fiscal year.(C)Programs operated or funded by the Bureau of Indian EducationFrom the amount made available under subparagraph (A)(ii) for a fiscal year, the Secretary shall, in consultation with the Secretary of the Interior, allocate to each program operated or funded by the Bureau of Indian Education a grant that bears the same proportion to such amount as the amount the program operated or funded by the Bureau of Indian Education received under part A of title I of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6311 et seq.) for the preceding fiscal year bears to the amount all programs operated or funded by the Bureau of Indian Education received under such part for the preceding fiscal year.(2)Allocation to State educational agenciesFrom the amount made available under section 2(a) for a fiscal year remaining after the reservation under paragraph (1)(A), the Secretary shall allocate to each State educational agency that is eligible under subsection (a) a grant that bears the same proportion to such amount as the amount the State educational agency received under part A of title I of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6311 et seq.) for the preceding fiscal year bears to the amount all State educational agencies received under such part for the preceding fiscal year. (c)Reservation by State educational agency(1)In generalOf the amounts allocated to a State educational agency under subsection (b)(2) for a fiscal year, such State educational agency may reserve not more than 5 percent—(A)for administrative costs of carrying out subgrants under subsection (d);(B)for the costs of retaining or creating positions in the State educational agency related to the administration or support of early childhood, public elementary, public secondary, or public postsecondary education; and(C)to implement evidence-based strategies to ensure that low-income students and minority children enrolled in schools assisted under this section are not served at disproportionate rates by ineffective, out-of-field, or inexperienced teachers, as described in section 1111(g)(1)(B) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6311(g)(1)(B)).(2)Prohibited use of fundsNone of the funds reserved by a State educational agency under paragraph (1) may be used by such State educational agency to carry out an activity described in paragraphs (1) through (5) of section 4(c). (d)Subgrants to Local Educational AgenciesOf the amounts allocated to a State educational agency under subsection (b)(2) for a fiscal year and remaining after such State educational agency reserves funds under subsection (c)(1), such State educational agency shall allocate to each local educational agency in the State a grant that bears the same proportion to such amount as the amount the local educational agency received under part A of title I of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6311 et seq.) for the preceding fiscal year bears to the amount all local educational agencies in the State received under such part for the preceding fiscal year.4.Use of funds(a)Required use of fundsA local educational agency that receives a subgrant under section 3(d) shall use not less than 90 percent of the subgrant funds for compensation and benefits and other expenses, such as support services, necessary to retain existing employees, to recall or rehire former employees, and to hire new employees, in order to provide early childhood, elementary, or secondary educational related services. (b)Permissible use of fundsA local educational agency that receives a subgrant under section 3(d) may use not more than 10 percent of such subgrant funds for any of the following:(1)Training, which may include high-quality residency, mentoring and induction programs, and professional development.(2)Salary increases to cover extended days or school years for instruction and enrichment to make up for students’ lost instructional time due to COVID–19 and to ensure all students have access to a well-rounded education and the supports needed to succeed.(3)Salary increases to cover increased workdays to provide intensive professional learning and educator planning opportunities, including through professional learning communities.(4)Except as provided in subsection (c)(2), incentives, such as loan forgiveness, service scholarship programs, fee reimbursement for costs associated with obtaining advanced or additional teacher certification, or increased salaries, for teachers to teach in high-need schools and in high-need fields such as special education.(5) To develop, maintain, or expand partnership programs with teacher preparation programs in institutions of higher education that target high-need fields, high-need schools, and diverse candidates to expand the pipeline into the teaching profession.(6)Developing teacher leadership roles in high-need schools.(c)Prohibited use of fundsA local educational agency that receives a subgrant under section 3(d) may not use such subgrant funds—(1)for general administrative expenses or for other support services expenditures (as such terms are defined on the date of the enactment of this Act in the Common Core of Data of the National Center for Education Statistics); (2)to provide increased salaries or bonuses related to on-the-job performance;(3)directly or indirectly, to—(A)establish, restore, or supplement a rainy-day fund; (B)supplant State funds in a manner that has the effect of establishing, restoring, or supplementing a rainy-day fund; (C)reduce or retire debt obligations incurred by the State; or(D)supplant State funds in a manner that has the effect of reducing or retiring debt obligations incurred by the State;(4)to meet the requirements under section 1117 or 8501 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6320; 20 U.S.C. 7881); or(5)to support private schools, through employment, services, vouchers, tax-credit scholarships, or savings accounts for students to attend private elementary or secondary schools, or other means.5.Applications(a)In generalA State educational agency seeking to receive a grant under this Act shall provide to the Secretary an application that includes the following:(1)An assurance that the State educational agency will develop and implement a monitoring plan that will enable the State educational agency to ensure that local educational agencies in such State comply with all applicable programmatic and fiscal requirements, including with the use of funds requirements under section 4. (2)An assurance that the State educational agency will support local educational agencies in targeting funding provided under this Act to high-need schools and to support subgroups of students, including low-income students, students with disabilities, English learners, minority children, students experiencing homelessness, children or youth in foster care, migrant children, students involved with the juvenile justice system, or children at risk for academic failure. (3)An assurance that the funds received under this Act will be used to supplement the level of Federal, State, and local public funds that would, in the absence of such Federal funds provided under this Act, be used to support public elementary and public secondary education and not supplant such funds.(4)An assurance that the State educational agency and local educational agencies in such State will provide the reports required under section 7.(5)An assurance that the State educational agency will provide the local educational agencies in such State with the technical assistance and support needed to help avoid unanticipated spending cliffs.(6)An assurance that the State educational agency will take action to ensure that low-income students and minority children enrolled in schools assisted under this section are not served at disproportionate rates by ineffective, out-of-field, or inexperienced teachers, as described in section 1111(g)(1)(B) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6311(g)(1)(B)).(7)An assurance the State educational agency will meet the maintenance of effort and equity requirements under section 6.(b)No further information or assurancesThe Secretary may not require information or assurances in addition to the information and assurances required under subsection (a) and section 6 unless such information or assurance is necessary to determine compliance with this Act.6.Maintenance of effort and equity(a)State educational agency maintenance of effortAs a condition of receiving a grant under this Act for a fiscal year, a State educational agency shall provide to the Secretary an assurance that such State educational agency will, in such fiscal year, provide support for public elementary and public secondary education, including current and capital spending, that bears the same proportion to the overall State budget for such fiscal year as the average amount of such support for school years 2017–2018 and 2018–2019 bears to the average overall State budget for the fiscal years applicable to such school years.(b)Maintenance of equity(1)State educational agency maintenance of equity for high-need local educational agenciesAs a condition of receiving a grant under this Act for a fiscal year, a State educational agency shall provide to the Secretary an assurance that if any per-pupil reduction in State funding occurs in such fiscal year for any high-need local educational agency in the State, it shall not be more than the overall per-pupil reduction in State funds. (2)State educational agency maintenance of equity for schools with highest share of economically disadvantaged studentsAs a condition of receiving a grant under this Act for a fiscal year, a State educational agency shall provide to the Secretary an assurance that the State educational agency will not reduce State funding below fiscal year 2019 levels for the 20 percent of local educational agencies in the State with the highest share of economically disadvantaged students. (3)Local educational agency maintenance of equity for high-poverty schoolsAs a condition of receiving a subgrant under this Act for a fiscal year, a local educational agency shall provide to the State educational agency an assurance that—(A)if any per-pupil reduction in local educational agency funding occurs in such fiscal year for any high-poverty school served by the local educational agency, it shall not be more than the overall per-pupil reduction in local educational agency funds; and(B)the local educational agency will not reduce staffing in any high-poverty school in an amount that is greater than—(i)the total reduction in staffing in all schools served by the local educational agency, divided by(ii)the total enrollment in such local educational agency.7.Reporting requirements(a)Reporting Requirements(1)In generalNot later than 60 days after the date of enactment of this Act, and annually for each subsequent year for which funds are made available under this Act, the Secretary shall submit a report to the Committee on Health, Education, Labor, and Pensions of the Senate, the Committee on Appropriations of the Senate, the Committee on Education and Labor of the House of Representatives, and the Committee on Appropriations of the House of Representatives that includes the following information:(A)The outlying areas to which the Secretary allocated funds under this Act.(B)The outlying areas to which the Secretary did not allocate funds under this Act.(C)The amounts allocated to each outlying area under this Act.(D)The programs operated or funded by the Bureau of Indian Education to which the Secretary, in consultation with the Secretary of the Interior, allocated funds.(E)The programs operated or funded by the Bureau of Indian Education to which the Secretary, in consultation with the Secretary of the Interior, did not allocate funds.(F)The amount allocated to each program operated or funded by the Bureau of Indian Education.(G)The amount allocated to each State educational agency under this Act.(H)A summary of the reports the Secretary received under subsections (b) and (c).(2)PublicationThe Secretary shall make each report submitted under paragraph (1) publicly available on the website of the Department of Education. (b)State educational agency ReportingNot later than 6 months after the disbursement of subgrants and annually for each subsequent year for which funds are made available under this Act, a State educational agency that receives a grant under this Act shall submit a report to the Secretary that includes the following information:(1)The number and percentage of educator and other staff positions that are eliminated or left unfilled in the State (as reported on the annual report card under paragraph (1) or (2) of section 1111(h) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6311(h))), included in the aggregate and disaggregated by: (A)High-poverty local education agencies and schools compared to low-poverty local education agencies and schools. (B)Local educational agencies and schools serving the highest number and percentage of minority children compared to local education agencies and schools serving the fewest number and percent of minority children. (2)The number and percentage of teaching positions that are eliminated or left unfilled in the State (as reported on the annual report card under paragraph (1) or (2) of section 1111(h) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6311(h))), included in the aggregate and disaggregated by the following characteristics of the teacher who previously held the position:(A)Race and ethnicity.(B)Certification status (full-certification or provisional certification).(C)Teachers in the first 2 years of teaching.(D)Teachers with 3 or more years of teaching experience.(E)If determined appropriate by the State educational agency, the most recent effectiveness rating with respect to such teacher.(3)The percentage of funds under this Act reserved under section 3(c) and how such funds were spent.(4)A summary of the activities for which the subgrants were used in the State.(5)A summary of how the State educational agency ensured State funding for the 20 percent of local educational agencies in the State with the highest share of economically disadvantaged students remained at or above fiscal year 2019 levels.(6)A summary of how the State educational agency supported local educational agencies in prioritizing subgrants to meet the needs of low-income students, students with disabilities, English learners, minority children, students experiencing homeless, children and youth in foster care, migrant children, students involved with the juvenile justice system, and children at risk for academic failure.(7)The amount allocated by the State educational agency to each local educational agency. (8)A description of grant outcomes, including the extent to which teacher shortages in high-need-fields in high-needs schools remain.(9)A summary of the reports the State educational agency received under subsection (d). (c)Fiscal AccountabilityNot later than 60 days after a State educational agency receives funds under this Act, and annually for each subsequent year for which funds are made available under this Act thereafter, such State educational agency shall submit to the Secretary the following:(1)The number of full-time equivalent employees by category prior to receiving the funds under this Act and the number of full-time equivalent employees by category after receiving such funds.(2)The most current applicable maintenance of effort data available to demonstrate compliance with section 6(a).(3)The most current maintenance of equity data available to demonstrate compliance with section 6(b).(4)A summary of development and implementation of a monitoring plan that will enable the State educational agency to ensure that its local educational agencies comply with all applicable programmatic and fiscal requirements.(d)Local Educational Agency ReportingNot later than 1 year after a local educational agency receives a subgrant under section 3(d), and annually for each subsequent year for which funds are made available under this Act thereafter, such local educational agency shall submit a report to the State educational agency that includes the following:(1)A list of the activities for which such subgrant funds were used.(2)A description of the outcomes from the use of such subgrant funds.(3)A summary of how the local educational agency sought to preserve or improve the number of teacher and support staff positions in the local educational agency’s highest poverty schools. (4)The per-pupil expenditures (which shall include actual personnel expenditures, including staff salary differentials for years of employment, and actual nonpersonnel expenditures) of State and local education funds for each school served by the agency for the preceding fiscal year, disaggregated by each quartile of students attending the school based on student level of poverty and by each major racial or ethnic group in the school, for the preceding fiscal year.(5)A description of how the local educational agency sought to protect the highest poverty schools from reductions-in-force or hiring freezes.(6)A description of how low-income and minority children are not served at disproportionate rates by ineffective, out-of-field, or inexperienced teachers.(7)A description of how the local educational agency allocated funding to high-need schools to support subgroups of students, including low-income students, students with disabilities, English learners, minority children, students experiencing homelessness, children or youth in foster care, migrant children, students involved with the juvenile justice system, and children at risk for academic failure.(8)The number of full-time equivalent employees by category prior to receiving the subgrant and the number of full time equivalent employees by category after receiving the subgrant.8.DefinitionsIn this Act:(1)Economically disadvantaged studentThe term economically disadvantaged student means a student eligible for a free or reduced price lunch under the Richard B. Russell National School Lunch Act (42 U.S.C. 1751 et seq.).(2)Education Jobs FundThe term Education Jobs Fund means the fund established under section 2(a). (3)ESEA termsThe terms English learner, local educational agency, outlying area, paraprofessional, professional development, school leader, specialized instructional support personnel, Secretary, State, State educational agency, and well-rounded education have the meanings given such terms in section 8101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801).(4)High-need local educational agencyThe term high-need local educational agency means a local educational agency that has a percentage of economically disadvantaged students that is greater than the median percentage of economically disadvantaged students for all local educational agencies in the State.(5)High-poverty schoolThe term high-poverty school means, with respect to a school served by a local educational agency, a school that serves a higher percentage of economically disadvantaged students than the school that serves the median amount of economically disadvantaged students served by such local educational agency.(6)Overall per-pupil reduction in local educational agency fundsThe term overall per-pupil reduction in local educational agency funds means, with respect to a fiscal year—(A)the total reduction in local educational agency funds in such fiscal year provided to all schools served by such local educational agency, divided by(B)the total student enrollment in such schools served by such local educational agency for each school year applicable to such fiscal year.(7)Overall per-pupil reduction in State fundsThe term overall per-pupil reduction in State funds means, with respect to a fiscal year—(A)the total reduction in State funds in such fiscal year provided to all local educational agencies in the State, divided by(B)the total student enrollment in such local educational agencies in the State for each school year applicable to such fiscal year.